NELSON, Circuit Justice.
The defence set up in this case is, that Bolton misrepresented his fitness and qualifications as steward, and also that he was unfaithful, and grossly inattentive to his duties on board the vessel during the voyage. The proofs in the case are all one way, establishing his utter incompetency and unskilfulness as steward of a vessel, and also his wilful negligence and inattention to his duties, after repeated warnings and admonitions by the officers of the ship.
The answer given to this evidence is, that the master, under the facts stated, should have discharged the libellant; and that, inasmuch as he was continued in employment as steward for the voyage, according to the agreement, and until its termination, the defence is unavailable. I agree, that if it had been shown in the case that the master, after having discovered the unfitness of the seaman for the duties for which he shipped, had an opportunity to discharge him from the vessel, or, from the condition of his crew, might have disrated him, and put another in his place, it would be unreasonable, if not unjust, to permit a defence of this description. But there is no such evidence before me. In the case of shore duty, or duty upon coasting vessels, I should be strongly disinclined to encourage a refusal to pay full wages where the period of employment had been worked out. But a voy*593age at sea is different There may' be no opportunity to discharge the seaman from the ship, or the complement of hands may not be such as to make it possible to dispense with his services, unless a substitute can be procured; and, if he be disrated or discharged, under circumstances in which he cannot be put ashore, he must be supported for the remainder of the voyage. In all such and like cases, the only protection of the master and owners against the imposition or wilful negligence of the seaman, would seem to be to permit the defence set up here, namely, an abatement of wages. Hands obtaining employment of a special character on board of a vessel, as a cook, «teward, or able-bodied seaman, are responsible for reasonable skill as such, and for acquaintance with their duties, and for an honest and faithful discharge of those duties.
There is no difference, in this respect, between the condition of seamen and any other description of service for hire. Courts are more indulgent in the case of seamen’s contracts, from a consideration of their dependent condition; and I would not lightly interfere, in a claim for wages, after service for the period stipulated in the articles. The learned judge (Ingersoll) who decided this case in the court below, thought that the master should have discharged the libellant, and that the defence was not available after his continuance in service during the whole period contracted for. For the reasons above stated, I am unable to concur in that opinion. The decree must be reversed, and the libel be dismissed, with costs.